Case 9:20-cv-81396-RAR Document 5 Entered on FLSD Docket 09/08/2020 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                   CASE NO. 9:20-cv-81396-RAR

 JEROME CORSI,                                        )
                                                      )
        Plaintiff,                                    )
                                                      )
 v.                                                   )
                                                      )
 NEWSMAX MEDIA, INC., CHRISTOPHER                     )
 RUDDY, CASSANDRA FAIRBANKS,                          )
 JOHN CARDILLO, and JOHN BACHMAN,                     )
                                                      )
        Defendants.                                   )
                                                      )

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of the United States District Court for the Southern District of

 Florida, the undersigned respectfully moves for the admission pro hac vice of Mark A. Lerner of

 the law firm of Duane Morris LLP, 230 Park Avenue, Suite 1130, New York, New York 10169-

 0079, Tel: 212.818.9200, for purposes of appearance as co-counsel on behalf of Defendants

 Newsmax Media, Inc., Christopher Ruddy, John Cardillo, and John Bachman (collectively

 “Newsmax Defendants”) in the above-styled case only, and pursuant to Rule 2B of the CM/ECF

 Administrative Procedures, to permit Mark A. Lerner to receive electronic filings in this case, and

 in support thereof states as follows:

        1.      Mark A. Lerner is not admitted to practice in the Southern District of Florida and is

 a member in good standing of the New York Bar, as well as the U.S. Court of Appeals for the

 Second Circuit, the U.S. Court of Appeals for the Fourth Circuit, the U.S. Court of Appeals for the
Case 9:20-cv-81396-RAR Document 5 Entered on FLSD Docket 09/08/2020 Page 2 of 5



 Tenth Circuit and the United States District Courts for the Southern and Eastern Districts of New

 York.

           2.    Movant Dana J. McElroy, Esquire, of the law firm of Thomas & LoCicero PL, 915

 Middle River Drive, Suite 309, Fort Lauderdale, Florida 33304, Tel: 954.703.3416, is a member in

 good standing of The Florida Bar and the United States District Court for the Southern District of

 Florida and is authorized to file through the Court’s electronic filing system. Movant consents to

 be designated as a member of the Bar of this Court with whom the Court and opposing counsel may

 readily communicate regarding the conduct of the case, upon whom filings shall be served, who

 shall be required to electronically file and serve all documents and things that may be filed and

 served electronically, and who shall be responsible for filing and serving documents in compliance

 with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF Administrative

 Procedures.

           3.    In accordance with the local rules of this Court, Mark A. Lerner has made payment

 of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is attached

 hereto.

           4.    Mark A. Lerner, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Mark A. Lerner at email address: MALerner@duanemorris.com.

           WHEREFORE, Dana J. McElroy, moves this Court to enter an Order allowing Mark A.

 Lerner, to appear before this Court on behalf of Defendants, for all purposes relating to the

 proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings

 to Mark A. Lerner at email address: MALerner@duanemorris.com.



                                                  2
Case 9:20-cv-81396-RAR Document 5 Entered on FLSD Docket 09/08/2020 Page 3 of 5



 Dated this 8th day of September, 2020.

                                              Respectfully Submitted,

                                              /s/ Dana J. McElroy
                                              Dana J. McElroy, Esq.
                                              Florida Bar No. 0845906
                                              THOMAS & LOCICERO PL
                                              915 Middle River Drive
                                              Suite 309
                                              Fort Lauderdale, Florida 33304
                                              Tel: 954.703.3416
                                              Fax: 954.400.5415
                                              dmcelroy@tlolawfirm.com

                                              Attorneys for Newsmax Defendants




                                          3
Case 9:20-cv-81396-RAR Document 5 Entered on FLSD Docket 09/08/2020 Page 4 of 5
Case 9:20-cv-81396-RAR Document 5 Entered on FLSD Docket 09/08/2020 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 8th day of September, 2020, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all parties and counsel of record via transmission of Notices

 of Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel

 or parties who are not authorized to receive electronic Notices of Electronic Filing.

                                                      By: /s/ Dana J. McElroy
                                                          Attorney




                                                  5
